COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-314-CR
  
  
MONICA 
ROBINSON                                                              APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Monica Robinson appeals her life sentence for the murder of Michael 
Hewitt.  Appellant pleaded guilty, but claimed during the punishment phase 
of the trial that the murder was mitigated due to sudden passion.2  In this appeal, she contends in a single issue that 
the trial court abused its discretion by limiting her cross-examination of a 
witness during the punishment phase about her previous relationship with the 
victim, to show that the victim was a Crip gang member who had physically abused 
appellant.  We will affirm.
        The 
parties are familiar with the facts of this case and the applicable law is 
well-settled.
        The 
applicable provisions of the Texas Code of Criminal Procedure state that:
 
In 
all prosecutions for murder, the state or the defendant shall be permitted to 
offer testimony as to all relevant facts and circumstances surrounding the 
killing and the previous relationship existing between the accused and the 
deceased, together with all relevant facts and circumstances going to show the 
condition of the mind of the accused at the time of the offense.

 
Tex. Code Crim. Proc. Ann. art. 
38.36(a) (Vernon Supp. 2004).
        Contrary 
to appellant’s claims, the record reflects that the trial court did not limit 
appellant’s attorney from cross-examining the witness about appellant’s 
previous relationship with the deceased, or the deceased’s gang 
affiliation.  We overrule appellant’s point.
        The 
trial court’s judgment is affirmed.
 
 
                                                                  JOHN 
CAYCE
                                                                  CHIEF 
JUSTICE
 
 
PANEL 
A:   CAYCE, C.J.; LIVINGSTON and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 22, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
The trial court instructed the jury on sudden passion under section 19.02(d) of 
the Texas Penal Code. Tex. Penal Code Ann. § 19.02(d) 
(Vernon 2003).